Citation Nr: 1426550	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for a respiratory disability, to include emphysema, asthma, bronchitis, and chronic obstructive pulmonary disease (COPD), claimed as due to asbestos and lead dust exposures.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1945 to Apri1 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought. The decision was made by the Tiger Team in that office, designated to process claims for older Veterans and reduce backlog waiting times.  Jurisdiction over the Veteran lays with the Montgomery, Alabama, RO, based on his residence.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at an August 2013 personal hearing held via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  Based upon the Veteran's assertions at hearing, his written submissions, and applicable case law, the issues with regard to psychiatric and respiratory disabilities have been recharacterized.  A Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim for one disability is considered a claim for all alternatively diagnosed conditions as well.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to a respiratory disability, this encompasses the claim of service connection for emphysema; as the issue was already on appeal, there was no RO jurisdiction for a March 2012 decision on that matter.

In October 2013, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in an April 2014 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension and entitlement to service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with an enemy.

2.  The Veteran's claimed stressors have not been objectively verified.

3.  An acquired psychiatric disorder, to include depression, was not shown in service, and has not been shown to be related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.
Stegall concerns

As alluded to above, in October 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain any outstanding service treatment records, service personnel records, and VA treatment records as well as provide the Veteran with a VA examination for his acquired psychiatric disorder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC obtained outstanding service treatment records, service personnel records, and VA treatment records and associated these records with the claims folder.  Additionally, the Veteran was afforded a VA examination for his acquired psychiatric disorder in October 2013, and a report of the examination was associated with his claims folder.  The Veteran's acquired psychiatric disorder claim was readjudicated via the April 2014 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's acquired psychiatric disorder claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In a letter mailed to the Veteran in January 2008, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's acquired psychiatric disorder and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence of the Veteran's claimed in-service stressor as well as a nexus between the Veteran's acquired psychiatric disorder and his military service.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that the Veteran was provided with a VA examination as to his acquired psychiatric disorder.  However, as will be discussed below, a medical nexus opinion was rendered based on the Veteran's report of an unverified in-service stressor.  As such, the Board finds that the VA examination is of no probative value in evaluation of the Veteran's claim.  Furthermore, as the competent and probative evidence of record does not establish a verified in-service stressor, the Board finds that remand for another VA examination is not necessary.  
The Board notes that the record indicates that the Veteran is currently in receipt of Social Security Administration (SSA) benefits.  Indeed, the Veteran has submitted copies of a September 1992 SSA decision granting entitlement to disability benefits.  However, the medical records in connection with the Veteran's SSA disability benefits claim are not of record.  In this regard, the AMC requested these records from the SSA in October 2013, and in a November 2013 response, the SSA informed the AMC that all medical records in connection with the Veteran's SSA disability benefits claim have been destroyed. 

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id. The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, the September 1992 SSA decision that granted the Veteran entitlement to disability benefits was based on cardiovascular conditions, including hypertension.  There is no indication that the Veteran was granted SSA disability benefits based on his acquired psychiatric disorder currently on appeal.  Moreover, the Veteran has not contended that the medical records associated with the SSA claim are relevant for the acquired psychiatric disorder claim. 

Accordingly, the Board finds that obtaining the Veteran's SSA records would not aid in substantiating his acquired psychiatric disorder claim because they would not "give rise to pertinent information" concerning his acquired psychiatric disorder. Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a videoconference in August 2013.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

Service connection for an acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression, that is related to incidents in service which have not been corroborated because he has been unable to supply necessary information to permit further meaningful inquiry.  The allegations include seeing many pilots crash and die on the deck of the carrier he served on, and having to clean up the results of an injury on that same carrier.  Although he reported in a May 2008 statement that this incident occurred in September or October 1945, he also appeared to indicate in an October 2007 statement that this occurred in 1946.  The Veteran also reported in his July 2008 notice of disagreement that during service aboard a naval vessel in 1946, he was kicked by one of the Chief Boatswain mates because of racism.  However, he reported in a statement dated May 2009 that the incident occurred in 1947, and that he was kicked by a Chief Master of Arms.  The only source of the story concerning these incidents comes from the Veteran himself.  

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in service stressors.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

Where a PTSD claim is based on an in-service personal assault, credible supporting evidence that the claimed stressor actually occurred is still required.  Significantly however, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272 (1999). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R.              § 3.304(f)(5).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

PTSD

As discussed above, service connection for PTSD requires that three elements be met:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

With respect to element (1), current diagnosis, the competent medical evidence of record documents a diagnosis of PTSD.  See a VA treatment record dated October 2011.

With regard to element (2), evidence of a verifiable in-service stressor, the Veteran's claim fails on this basis.  In this regard, the Board initially notes that there is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, his service personnel records, and his statement of duty assignments which have been associated with his VA claims folder are pertinently negative for any indication that he served in combat.  His DD Form 214 indicates that his military occupational specialty (MOS) was a steward apprentice.  

Furthermore, as discussed in detail above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Here, the Veteran has not contended that he engaged in combat or that he was in fear of hostile military activity.  Rather, he alleges that his PTSD is due seeing pilots crash on the deck of the carrier he served on, and having to clean up the results of an injury on that same carrier as well as a personal assault.  Thus, credible evidence corroborating the occurrence of his claimed in-service stressors is required.  See Doran v. Brown, 6 Vet. App. 283, 289-90 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   

With regard to the Veteran's reported stressor of having to clean up blood from the pilot crashes, the RO has attempted to corroborate this claimed stressor with the U.S. Army and Joint Services Records Research Center (JSRRC).  In a May 2008 report, the JSRRC replied and noted that the October-November 1945 deck logs for the USS Bennington (the vessel the Veteran served on at that time of the reported stressor).  The deck logs did not document a crewmember being struck by a propeller and being killed during those months.  The JSRRC also noted that further research could be conducted if the Veteran were able to provide the name of the crewmember that was killed.  A review of the record reveals that the Veteran has not been able to provide the name of the crewmember.  See a statement from the Veteran dated May 2008.    

The Board reiterates that the Veteran has been provided notice of the requirements necessary to substantiate a claim of service connection for PTSD, specifically evidence of a credible in-service stressor.  As such, additional development of the Veteran's claimed stressors would be useless.  Crucially, the Veteran's service treatment records and personnel records reveal no evidence of the Veteran's claimed stressors.  Indeed, there is nothing to indicate that there exists anywhere any objective evidence that these incidents in fact took place.    

In this connection, the Board cannot help but notice and comment upon what appear to be gross inconsistencies in the record.  In this regard, the Board notes that the April 1949 separation examination specifically found no significant psychological abnormalities.  Moreover, the Veteran did not report any psychiatric symptoms at that time.  Additionally, the record reflects that the Veteran filed a claim of entitlement to service connection for hypertension in November 1992.  It strains credulity to the breaking point that if the Veteran incurred the stressors discussed above which caused his current PTSD, he would have reported these stressors that caused his PTSD at the time he filed his service connection claim for hypertension.  Further, the Veteran was afforded a VA examination in December 1992.  Notably, he did not report any psychiatric symptoms at that time, nor did he report either of his claimed stressors.  Indeed, there is no documentation of either of the reported stressors until October 2007, when the Veteran filed his current claim for VA benefits.  Thus, for a period of over 50 years after service, the Veteran never mentioned that his claimed PTSD is related to witnessing a crew member dying during service or being the victim of a personal assault motivated by racism.

Additionally, with respect to the Veteran's stressor of witnessing the plane crash and death while serving aboard a naval vessel, his account has varied somewhat.  At times it is reported to have happened in a passageway leading to the deck, at other times on the deck.  Sometimes it was blood he saw and cleaned, other times it was body parts and bloody clothing.  He has referenced seeing or hearing about a decapitation by an aircraft propeller, and has also stated he assumed such an injury had taken place based on seeing blood.  

The Board also notes that during multiple contemporaneous VA mental health examinations and group therapy treatment sessions as well as at the March 2014 VA examination, the Veteran did not report his claimed in-service personal assault or any other history of physical abuse or assault during military service.  Notably, the only times that the Veteran reported the personal assault were in July 2008 and May 2009.  Further, as indicated above, he provided different years that the claimed incident occurred and one occasions he stated that the assault was committed by one of the Chief Boatswain's mates and on another occasion he stated that the assault was committed by the Chief Master of Arms.

The Board observes that the Veteran has submitted no evidence other than his own lay assertions to corroborate his claimed in-service stressors.  The Veteran was advised in the above-referenced January 2008 VCAA letter as well as a May 2010 letter from the RO that evidence from sources other than his own service records may constitute credible supporting evidence of the stressors.  The letter provided specific examples of such evidence, and the Veteran was afforded the opportunity to furnish this type of evidence to VA, or advise VA of potential sources of such evidence.  

While the Veteran is competent to attest to his in-service experiences and observable symptoms, in light of the evidence discussed immediately above, to include the Veteran's conflicting accounts of his reported stressors, the Board finds the Veteran's assertions that he witnessed pilots crash on the carrier he served on and that he was assaulted by a crew member during service aboard the carrier to be outweighed by the objective evidence.  Pertinently, the Veteran has not submitted any corroborating evidence documenting these incidents or evidence of demonstrating an immediate change in behavior during service.  

In short, there is no objective evidence, to include the statements proffered by the Veteran, which serves to verify the claimed stressors.  

In summary, the stressors reported by the Veteran have not been confirmed; element (2) has therefore not been satisfied, and the claim of entitlement to service connection for PTSD fails on this basis.

In reaching this conclusion, the Board has considered the March 2014 VA examination report linking PTSD to the stressor where the Veteran witnessed the death of a crewmember.  However, this opinion, as discussed above, is based on an uncorroborated, unverified in-service stressor.  While the VA examiner noted that she reviewed the claims folder and found the Veteran "appears to be a credible historian," VA regulations clearly provide that service connection for PTSD requires "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  The March 2014 VA opinion does not identify any particular specific supporting evidence that the incident occurred as reported by the Veteran.  

Furthermore, while the March 2014 VA examiner is entirely competent to render medical opinions, the question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Acquired psychiatric disorder other than PTSD, to include depression

With respect to the Veteran's service-connection claim for any other psychiatric disorder, to include depression, the Board notes that the medical evidence documents a diagnosis of depression, not otherwise specified.  See a VA treatment record dated October 2011.

As discussed above and contrary to the Veteran's current contentions, the Veteran did not complain of, or receive treatment for any mental health symptomatology during his period of active duty service or for years thereafter.  Indeed, the Veteran was noted to have a normal psychiatric evaluation upon separation in April 1949.  It was not until 2007 and 2008 when he first alleged he experienced witnessing pilots crash while serving aboard a naval vessel and alleged a personal assault by one of his superior officers, respectively.  For the reasons discussed in detail above, the Board finds that the Veteran's accounts of his in-service injuries to be outweighed by the objective evidence.  As such, Hickson element (2), in-service disease or injury, is not satisfied, and the Veteran's service-connection claim for any acquired psychiatric disorder other than PTSD fails on this basis. 

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed acquired psychiatric disorder other than PTSD and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including sleep impairment), has presented no probative clinical evidence of a nexus between his acquired psychiatric disorder other than PTSD and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current depression or any other acquired psychiatric disorder.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of mental health to render medical opinions, the Board must find that his contention with regard to a nexus between his depression and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology as well as 38 C.F.R. §§ 3.307 and 3.309(a) in establishing service connection on a presumptive basis.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, psychoses is such a listed disease entity.  However, the medical evidence of record is pertinently absent any indication that the Veteran suffers from such.  On the contrary, the only psychiatric diagnoses of record are PTSD and depression.  Therefore, establishment of service connection on the basis of continuity of symptomatology and establishment of service connection on a presumptive basis is not warranted as to this claim.

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.





REMAND

With regard to the Veteran's claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, the Board remanded this claim in October 2013, in part, in order for the agency of original jurisdiction (AOJ) to contact the Social Security Administration (SSA) to obtain outstanding medical records in connection with the Veteran's claim for SSA benefits for which he was awarded in September 1992.  The Board further noted that if the requested records could not be obtained, the Veteran was to be notified of such.  The AMC thereafter contacted SSA in October 2013 and as discussed above, in a November 2013 response, the SSA informed the AMC that all medical records in connection with the Veteran's SSA disability benefits claim have been destroyed.  

As to the SSA's finding that the Veteran's medical records in connection with his SSA disability benefits claim have been destroyed, the Board finds that all efforts to obtain said records have been exhausted and any additional attempts to obtain the records would be futile.  However, the Veteran has not been provided with notice pursuant of 38 C.F.R. § 3.159(e) that these records from SSA could not be obtained.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no choice but to remand this claim and direct the AOJ to inform the Veteran of the unavailability of records identified by SSA in the November 2013 response, pursuant to 38 C.F.R.                 § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  The Board also notes that notifying the Veteran of the unavailability of these records is in compliance with the October 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

With respect to the Veteran's claim of entitlement to service connection for a respiratory disability, the Board remanded this claim in October 2013 for the Veteran to be afforded a VA examination in order to determine whether any currently diagnosed respiratory disability is related to his military service, to include asbestos exposure.  

Pursuant to the October 2013 Board remand, the Veteran was afforded a VA examination in March 2014.  The examiner considered the Veteran's history of in-service asbestos exposure, and following examination of the Veteran, she rendered a diagnosis of COPD.  The examiner thereafter concluded that it is less likely as not that the Veteran's COPD is related to his military service, to include asbestos exposure.  The examiner's rationale for her conclusion was based on her finding that there is no indication of any respiratory condition in service per the Veteran's service treatment records.  Moreover, the Veteran's current conditions could not be attributed to exposure to lead or asbestos as the objective medical evidence did not show evidence of pulmonary disease related to his exposures.  Additionally, exposures to asbestos and lead in this case are less likely than not to have a causative effect on the Veteran's development of COPD given the lack of objective evidence of disease from his respiratory exposures in service, including lead and asbestos.  

The Board notes that in rendering her conclusion that the Veteran's COPD is not related to his military service, the VA examiner noted in the examination report that the Veteran failed to report for pulmonary function testing.  However, there is of record a pulmonary function testing report dated March 2014 associated with the claims folder.  As this report may be pertinent to the VA examiner's findings regarding the Veteran's respiratory disability, the Board finds that an addendum opinion should be obtained which considers this pulmonary function testing report.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
Additionally, the Board notes that in the October 2013 remand, an opinion was to be obtained as to the etiology of all of the Veteran's currently diagnosed respiratory disorders.  Notably, the current medical evidence of record documents a diagnosis of asthma.  See a VA treatment record dated December 2007.  As an opinion has yet to be obtained as to the etiology of the Veteran's diagnosed asthma, the Board finds that an addendum opinion should also be obtained as to this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran and identify the specific records the SSA was unable to provide in its November 2013 response to request for records, in particular its finding that medical records in connection with the Veteran's claim for SSA benefits have been destroyed.  Thereafter, (a) briefly explain the efforts made to obtain those records; (b) describe any further action to be taken with respect to the claim; and (c) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Return the claims file to the VA examiner who 
examined the Veteran for his respiratory disability claim in March 2014.  If this examiner is not available, refer the Veteran's claims folder to another professional with the appropriate level of expertise.  The examiner should review the Veteran's claims file, to include a pulmonary function testing report dated March 2014.  Thereafter, the examiner should render an opinion as to whether it is at least as likely as not that any of the Veteran's currently diagnosed respiratory disabilities, to include COPD and asthma, are caused or aggravated by service.  The examiner must specifically discuss the role, if any, of exposure to lead and asbestos dust in 1946 in the development of the current ailments.

The examiner should indicate in the report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  Such rationale must include a discussion of all relevant evidence in the claims file.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report and associated with the Veteran's VA claims folder.  

If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.    

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


